UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 ABDUL HAMID AL-GHIZZAWI,

           Petitioner,
                  v.                                         Civil Action No. 05-2378 (JDB)
 BARACK OBAMA, et al.,

           Respondents.


                                                  ORDER

       Based upon the conference with the Court held on this date, it is hereby ORDERED as

follows:

       1.        Respondents shall produce all additional medical records responsive to the Court's

                 March 2, 2009 Order and all documents related to "the accuser's alleged

                 substance-abuse problem," if any such documents exist, by not later than May 5,

                 2009.

       2.        Respondents shall produce, to petitioner by not later than May 15, 2009, any

                 materials that have been produced in other habeas cases before other judges of

                 this Court relating to the credibility of petitioner's primary accuser or the

                 reliability of his statements.

       3.        Respondents' motion for judgment on the pleadings is due by May 22, 2009,

                 petitioner's cross-motion and opposition is due by June 5, 2009, respondents'

                 opposition and reply is due by June 15, 2009, and petitioner's reply is due by June

                 23, 2009.

       4.        An evidentiary hearing in this matter shall be held on July 15, 2009 at 9:30 a.m.
               in Courtroom 15.

         SO ORDERED.




                                             /s/
                                      JOHN D. BATES
                                  United States District Judge


Dated:    April 28, 2009




                                  -2-